DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…providing, by the one or more processing devices, the caption, the first digital image, and a set of additional digital images to a retrieval machine learning system trained using a pairwise loss technique that forces a target image and a desired caption for the target image to have similarity higher than a distractor image by a margin; generating, by the one or more processing devices using the retrieval machine learning system and based on the caption, the first digital image, and the set of additional digital images, a discriminability loss that indicates how well the retrieval machine learning system is able to use the caption to discriminate between the first digital image and each image in the set of additional digital images…”, or any variations thereof as recited.
Closest prior art Mao USPN 2017/0098153 discloses multimodal Recurrent Neural Network (m-RNN) model for generating novel image captions. In embodiments, it directly models the probability distribution of generating a word given a previous word or words and an image, and image captions are generated according to this distribution. In embodiments, the model comprises two sub-networks: a deep recurrent neural network for sentences and a deep convolutional network for images. In embodiments, these two sub-networks interact with each other in a multimodal layer to form the whole m-RNN model. The effectiveness of an embodiment of model was validated on four benchmark datasets, and it outperformed the state-of-the-art methods. In embodiments, the m-RNN model may also be applied to retrieval tasks for retrieving images or captions.
Further closest prior Wang USPN 20170200065 discloses mage captioning with weak supervision are described herein. In implementations, weak supervision data regarding a target image is obtained and utilized to provide detail information that supplements global image concepts derived for image captioning. Weak supervision data refers to noisy data that is not closely curated and may include errors. Given a target image, weak supervision data for visually similar images may be collected from sources of weakly annotated images, such as online social networks. Generally, images posted online include “weak” annotations in the form of tags, titles, labels, and short descriptions added by users. Weak supervision data for the target image is generated by extracting keywords for visually similar images discovered in the different sources. The keywords included in the weak supervision data are then employed to modulate weights applied for probabilistic classifications during image captioning analysis.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 15, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662